WYNN, Judge
concurring.
I concur with the majority opinion affirming the order of the superior court dismissing the declaratory action brought by Hudson International, Inc., et. al. I write separately to note that in this case, there exists an unusually close relationship between Fitzgerald' S. Hudson and Hudson International. Furthermore, the trial court in the action filed in District Court, Wilson County, found that the “Southerly” property was within the jurisdiction of the district court to be equitably distributed as marital property; additionally, the trial court found that Fitzgerald Hudson’s actions with respect to “Southerly” evidenced his “calculated intent ... to divest the Plaintiff of her marital property rights” therein. Thus, the decision *639of Garrison v. Garrison, 90 N.C. App. 670, 369 S.E.2d 628 (1988) (holding that the superior court had no jurisdiction over the division of marital property when the district court had properly invoked jurisdiction over the property), controls the outcome of this case.
However, we do not confront in this appeal the specific issue of whether a third party with no privity of relationship with either party in an equitable distribution matter, is prohibited by Garrison from seeking a declaratory judgment to establish its ownership to the exclusion of the equitable distribution parties.